NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                      May 29, 2018

                                          Before

                     WILLIAM J. BAUER, Circuit Judge

                     FRANK H. EASTERBROOK, Circuit Judge

                     DIANE S. SYKES, Circuit Judge

No. 17-1732

IN RE: JOHN H. DAVIS,                           Attorney Disciplinary Proceeding
      Respondent.

                                        ORDER

        We issued an order directing Attorney John H. Davis to show cause why he
should not be subject to discipline for failure to comply with court rules and for
unprofessional conduct, including his refusal to heed straightforward directions from a
district judge. Davis filed his response, but it does not alleviate our concerns about his
professional competence. We therefore conclude that Davis should be removed from
the bar of this court. See FED. R. APP. P. 46.

       We briefly recount the facts. Davis—purporting to represent himself, his ex-wife,
and his estranged adult son who suffers from autism—filed a 574-page complaint
against 16 named defendants and 20 John Does alleging that they unlawfully took
custody of his son in a child-welfare action. The complaint was accompanied by
429 pages of exhibits and a motion for a temporary restraining order. The district judge
predictably struck the bloated pleading and denied the motion. At the hearing on the
motion, the judge gave Davis explicit instructions for how to file a competent
complaint. Davis agreed that “[i]t doesn’t take 550 pages” to satisfy the pleading
requirements in the Federal Rules of Civil Procedure. The judge specifically ordered
No. 17-1732                                                                         Page 2

Davis to avoid the “kitchen sink” approach to pleading, and he also noted that the
complaint failed to separately number paragraphs as required by Rule 10(b).

       Despite these instructions, Davis filed a 165-page amended complaint with the
same 429 pages of exhibits. The amended complaint suffered from many of the same
deficiencies as the original. Among many other problems, it omitted paragraph
numbers, continued the “kitchen sink” approach the district judge specifically
cautioned against, and contained gratuitous accusations against nonparties. The judge
unsurprisingly dismissed the amended complaint with prejudice.

        We affirmed that decision and expressed concerns about Davis’s professional
competence to represent the interests of his clients. See Davis v. Anderson, 718 F. App’x
420, 424–25 (7th Cir. 2017). Our main concern was that the quality of Davis’s work fell
far below the standards expected of members of this court’s bar. In particular, Davis
refused to follow simple instructions from the judge and made frivolous arguments to
this court in a woefully substandard appellate brief. His conduct appeared to us to be
willful because he continued to press the patently frivolous argument that he had, in
fact, complied with federal pleading standards. We also questioned Davis’s
simultaneous representation of himself, his former wife, and his estranged adult son;
specifically, we were skeptical that he had communicated adequately with his son as
required by Indiana’s Rules of Professional Conduct. We therefore ordered Davis to
show cause why he should not be removed from the bar of this court or otherwise
disciplined, see FED. R. APP. P. 46(b), (c), and we forwarded a copy of our order to the
Indiana Supreme Court Disciplinary Commission.

       Davis sought rehearing en banc, but that pleading too was frivolous. On
January 23, 2018, we denied the petition for rehearing. Order, ECF No. 73. On
February 7, 2018, the Indiana Disciplinary Commission informed us by letter that
Davis’s representation of himself, his former wife, and his estranged son did not violate
the Indiana Rules of Professional Conduct. The Commission expressed no opinion on
Davis’s violation of court rules and the district judge’s instructions.

       Davis has responded to our order to show cause, but he has not addressed our
concerns about his professional competence. Indeed, his response does not mention his
refusal to heed the district judge’s orders, his unwillingness or inability to file a
complaint that complied with the rules of procedure, and his persistent and frivolous
insistence that he has, in fact, complied with the rules. Rather, Davis discusses his
duties as a father and his time as an Indiana prosecutor and public defender. He also
argues that our merits order was erroneous.
No. 17-1732                                                                         Page 3

       But our order to show cause was not an invitation to relitigate the merits of this
appeal. And Davis’s unwillingness or inability to respond to our unambiguous
concerns about his professional competence—not to mention the concerns of the district
judge—plainly establishes that he cannot adequately represent his own interests, let
alone those of his clients. That cements our initial view that Davis should not be
permitted to continue to practice in our court.

        Accordingly, IT IS ORDERED that Davis be removed from the roll of attorneys
admitted to practice before this court. We direct the Clerk of Court to send copies of this
order to the Indiana Supreme Court Disciplinary Commission and to the clerks of each
district court within the circuit. Davis must send a copy to any other jurisdiction in
which he is licensed to practice law.